 

Case 19-24126 Doc5 Filed 10/22/19 Page1 of2

    
 

Fill in this information to identify your case:

Debtor 1

   

Fred Jones, Ill

First Name Middle Name Last Name

          

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

     
     
   

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

  
 

Case number
(if known)

 

OO Check if this is an
amended filing

 
 

 

Official Form 108 .
Statement of Intention for Individuals Filing Under Chapter 7 12/45

If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

      
    
 

       

entity What do you intend to do with the property that ‘Did you claim ti erty
a debt? : as exempt on Schedule C7?

Creditors Santander (C Surrender the property. Cl No
name: CO Retain the property and redeem it.
i Retain the property and enter into a Yes

Description of 2015 Infiniti Q40 75000 miles
property Location: 3411 Pinewood Ave,
securing debt; Baltimore MD 21206

Reaffirmation Agreement.
CD Retain the property and [explain]:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

   

Describe your unexpired personal property leases Will the lease be ass A
Lessor's name: O No

Description of leased

Property: OD Yes

Lessor's name: Ol No

Description of leased

Property: 0 Yes

Lessor's name: O No
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-24126

Debtor1 Fred Jones, Ill

Doc 5

Filed 10/22/19 Page 2 of 2

Case number (if known)

 

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

 

OO O80 00 00 0

Yes

No

Yes

No

Yes

No

Yes

No

Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

X oe ZZ [Ty
Fred J6nes, III
Signature of Debtor 1

Date October 22, 2019

 

Official Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

x

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

page 2

‘Best Case Bankruptcy
